Detailed Action
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Claims 16-35 are pending. Claims 30-35 are withdrawn. Claim 16 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16, 19-21, 23-24, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawliczek et al (US 2020/0079012) hereinafter PAW.

	As for claim 16, PAW discloses an apparatus for additively manufacturing a three-dimensional object (a device for producing a three-dimensional object) [Abstract], the apparatus comprising: 
a build plane (a working plane) [Fig. 1 E; 0045] that provides build material to be consolidated (through the tops of the storage and overflow containers) [0042; 0045]; 
one or more powder modules disposed at least in part below the build plane (storage and overflow container) [Fig. 1 #45 and 48; 0042]; 
a process chamber (processing chamber) [Fig. 1 #3; 0041] comprising a bottom plate (frame/edge) [Fig. 4 #43; 0050-51] at least in part defining the build plane, the process chamber having one or more openings [Fig. 1 #31; 0041] respectively corresponding to the one or more powder modules; 
and a sealing device (cover with seals) [Fig. 3 #44, and 400; 0050-51] disposed within the process chamber, the sealing device comprising one or more sealing units moveable between a closed position and an opened position (the cover) [Fig. 3 #400; 0051], a respective one of the one or more sealing units sealing at least a respective one of the one or more openings in the 

As for claim 19, PAW discloses claim 16, and wherein the one or more sealing units are configured to seal the process chamber at least in part by covering the one or more openings in the bottom plate, the bottom plate defining a process plane of the process chamber [0055].

As for claim 20, PAW discloses claim 16 and wherein the one or more sealing units are configured to be lowered or pivoted or linearly moved between the opened position and the closed position (pivoted or translated) [0021].

As for claim 21, PAW discloses claim 16 and wherein a respective one of the one or more sealing units comprises at least one plate-like sealing element (the cover is substantially plate like) [Fig. 3 #400] configured to cover the one or more openings in the bottom plate when in the closed position.

As for claim 23, PAW discloses claim 16 and as PAW discloses a silicone ring as the seal upon which the cover rests, it is understood that there is at least one sealing element that is deformable and capable of being deformed by the movement of the open and closed positions [0050-51].


As for claim 24, PAW discloses claim 16 and wherein the one or more openings comprises a first opening and a second opening (the openings of the metering container and the overflow container which are ‘open to their top’) [Fig. 4 #45 and 48; 0042], and wherein the one or more sealing units comprises a common sealing unit [Fig. 4 #44] having a sealing element configured to seal the first opening and the second opening (as this seal is shared between them) [0050].

As for claim 29, PAW discloses claim 16 and wherein the one or more openings comprises a first opening corresponding to a dose module, a second opening corresponding to a build module, and a third opening corresponding to an overflow container (the openings of the building, metering, and overflow containers which are ‘open to their top’) [Fig. 4 #40, 45, and 48; 0042].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pawliczek et al (US 2020/0079012) hereinafter PAW.

As for claim 17, PAW discloses claim 16 and the making of a feature separable is prima facie obvious [see e.g. MPEP 2144.04(V)(C)], therefore the making of the powder modules of PAW would have been obvious. Due to where the powder modules connect (to the edges) [Fig. 1 #45 and 48; 0050] the powder modules being separable would meet the limitation “wherein the one or more powder modules are separably connected or connectable to the bottom plate at the one or more openings in the bottom plate, wherein a connection state of the one or 

As for claim 18, PAW teaches claim 17 and “wherein the process chamber is configured to remain in an inertized state when the one or more sealing units are moved between the opened position and the closed position with the one or more powder modules connected to the bottom plate at the one or more openings in the bottom plate” is a method of using the apparatus which does not distinguish over the prior art [see e.g. MPEP 2114]. Otherwise it is generally understood that the apparatus is in an “inertized state” (i.e. the laser is no longer active) when the opening and closing is performed [0067-68].

As for claim 22, PAW discloses claim 16 and the making of a feature separable is prima facie obvious [see e.g. MPEP 2144.04(V)(C)]. Therefore “wherein a respective one of the one or more sealing units comprises at least two sealing elements that are moveable relative to one another, wherein the at least two sealing elements are at least partly overlappingly arranged with the sealing unit in the opened position” would be substantially achieved by separating the cover into two segments. Whether the “at least two sealing elements are at least partly overlappingly arranged with the sealing unit in the opened position” is a manner of using the device (how far the cover is moved) which does not distinguish over the prior art [see e.g. MPEP 2114].

	As for claim 25, PAW discloses claim 16, and wherein the one or more openings comprises a first opening and a second opening [see claim 24]. The making of a feature separable is prima facie obvious [see e.g. MPEP 2144.04(V)(C)]. Therefore “wherein the one or more sealing units comprising a first sealing element and a second sealing element, the first sealing element configured to seal the first opening and the second sealing element configured to seal the second opening” can be met by an obvious separation of the seal common between them into two seals [Fig. 4 #44; 0050-51].

	As for claim 26, PAW discloses claim 16, and it is the Examiner’s understanding that the walls within the interchangeable chamber that separate the building container, storage container, and overflow contains substantially serve as chamber separations which separate the process chamber into a first and second process chamber regions as the processes which occur in these respective regions are distinct and therefore their processes are separated (laser sintering vs metering) [0042]. 
Additionally the making of a feature separable is prima facie obvious [see e.g. MPEP 2144.04(V)(C)]. Therefore “wherein the one or more sealing units are at least partly arranged in the first process chamber region in the closed position and are at least partly arranged in the second process chamber region in the opened position” is readily accomplished by a cover that is obviously separated into two covers for each region. Whether one region is opened vs closed is a manner of using the apparatus which does not distinguish over the prior art [see e.g. MPEP 2114].

	As for claim 27, PAW teaches claim 26 and further teaches that the second process chamber region (the location for the dispensing) comprises a movement region for parking at least one tool carrier [Fig. 1 #5; 0046] when in an idle state (as the tool carrier is capable of stopping anywhere along the working plane in said chamber region)  [0067].

	As for claim 28, PAW teaches claim 27 and that the tool carrier operates along a movement plane that is above the sealing units [Fig. 1 H; 0046].


Response to Arguments
Applicant's arguments filed 06/01/2021 on pg. 6-9 of the remarks pertaining to the interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 

The Applicant argues that the limitations in question lack interpretation under 112(f) because they lack “means” language and have structural disclosure in the specification. 
The Examiner respectfully disagrees. The Examiner notes that the claim limitation does not necessarily require the use of exact phrasing “means” in order to be interpreted under 112(f), in fact some of the specifically exemplified generic placeholders include the words device, module, element, etc. [see e.g. MPEP 2181(I)(A)]. The detent mechanism referred to by the Applicant pertained to a mechanism well known in the art with a defined structure. Even with Applicant’s clearly drawn connections between the claim limitations at issue and the 
However, the corresponding rejections under 35 U.S.C. 112(b) have been successfully obviated by Applicant’s tying of:
	“sealing unit” to a cover like element, 
	“sealing device” to a device which can seal at least one opening using at least one sealing unit that can be moved between an opened and closed position,
	“dose module” to a build material container with an opening towards a dose plane,
	“build module” to a build material container with an opening towards a build plane, and
	“powder module” to a build material container with an opening.

Applicant’s arguments and amendments supplied 06/01/2021 with respect to the prior art based rejections of claim(s) 16-29 have been considered and successfully came over the prior art of the previous office action. However, they are currently moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712